DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments filed 06 May 2022 have been entered.
Response to Arguments
Applicant’s arguments, see Remarks page 10 line 26, filed 06 May 2022, with respect to the drawings have been fully considered and are persuasive.  The objections of 18 Jan 2022 have been withdrawn. 
Applicant’s arguments, see Remarks page 11 line 11, filed 06 May 2022, with respect to claim 7 has been fully considered and are persuasive.  The rejections of 18 Jan 2022 have been withdrawn. 
Applicant’s arguments, see Remarks page 12 line 8-15, filed 06 May 2022, with respect to the claim(s) 1, 9 and 23 have been fully considered and are persuasive.  The rejections of 18 Jan 2022 have been withdrawn. However, a new ground of rejection(s) is made in view of Xu et al. (US 20130299192) and Roberts (USP 6,164,377).
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 line 12 recites “therthrough”. The examiner is taking the understanding that ‘therethrough’ is intended. Clarification or correction is requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 20, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20130299192) alone.
Regarding claim 1, Xu discloses a downhole tool for use in a wellbore, the downhole tool comprising: 
a double cone (#514) comprising: 
a distal end (#516); 
a proximate end (#520); and 
an outer surface (Fig 9A and 9B); 
an inner flowbore (#580) disposed in the double cone, and extending (Fig 10) therethrough from the proximate end to the distal end; and 
a ball seat (#532); 
a carrier ring (#549 explained ¶0061 similar to #1154) slidingly engaged (“when the collar is moved relative to the second frustoconical portion #520 in order for the seal #528 to expand radially” - ¶0061) with the proximate end, the carrier ring further comprising an annular outer seal element groove (#604); 
a slip (#524) engaged with the distal end [#516]; and 
a guide assembly (#570, 562, 566 and 560) proximate the slip, wherein the outer surface comprises a first angled surface and a second angled surface (¶0060:3 – “a frustoconical member #514 having a first frustoconical portion #516 and a second frustoconical portion #520 that are tapered in opposing longitudinal directions to one another”), and wherein a seal element (Xu #549 thinner wall portion to seal by deforming ¶0061 coupled with backup seal Fig 17 #602 - ¶0093) is disposed in the annular outer seal element groove (Fig 17 #604).
Xu does not explicitly disclose, teach or suggest in this embodiment, the following:
wherein the ball seat is formed within the inner flowbore; 
Xu teaches in an alternate embodiment (Fig 16 #1310) wherein the ball seat (#1142) is formed within the inner flowbore (Fig 16), specifically teaching “the seat [#1342] is displaced in a downstream direction (rightward in Fig 16) from the collar #1334 as defined by fluid that urges the plug #1350 against the seat #1342. This configuration and position of the surface #1346 relative to the collar #1334 aids in maintaining the collar #1334 in a radially expanded configuration (after having been expanded) by minimizing radial forces on the collar #1334 due to pressure differential across the seat #1342 when plugged by a plug #1350” - ¶0089.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the different embodiments of Xu to realize that moving the ball seat downstream within the flowbore would aid in maintaining the collar in a radially expanded configuration after having been expanded, and would prevent jamming or creating uneven radial forces on the assembly.
It is noted that the examiner is talking the understanding that by the term ‘double cone’ the applicant is referring to a shape having a first outer cone surface and a second outer cone surface. Where the surfaces converge there may be a crest to be the outermost radial point along a midpoint along the axial length, as explained in ¶0185 of the specification as submitted.
Regarding claim 2, Xu of the combination discloses wherein in a set configuration (Fig 9B), the carrier ring (#549 portion of #544) comprises an underside surface entirely in contact (Fig 9B) with the outer surface (Fig 9B). Xu reciting - “the thinner walled portion #549 can deform when the collar #544 is moved relative to the second frustoconical portion #520 in order for the seal #528 to expand radially into sealing engagement with a structure #540” - ¶0061.
Regarding claim 3, the combination discloses the modified system above wherein the first angled surface (Fig 10 #516) comprises a first plane that in cross section bisects a longitudinal axis a first angle range of 5 degrees to 10 degrees (Xu Fig 10), wherein the second angled surface (Fig 10 #520) comprises a second plane that in cross section bisects the longitudinal angle negative to that of the first angle and in a second angle range of 5 degrees to 40 degrees, and wherein the ball seat (Xu Fig 16 #1342) is defined by the inner flowbore having a first inner diameter (Fig 16 right of ball #1350) smaller than a second inner diameter (Fig 16 left of ball #1350).
Regarding claim 20, the modification as disclosed above (claim 1) discloses wherein when the downhole tool is in a set configuration (Fig 16) and a ball (#1350) is seated on the ball seat (#1342), the ball resides within the inner flowbore and is not in contact with any other component of the downhole tool. Fig 16 illustrates wherein the ball (#1350) is disposed within the flowbore and sits on the ball seat patently equivalent to the instant invention. 
Regarding claim 21, Xu of the combination as modified above discloses wherein in the set configuration, the carrier ring [#549] comprises an underside surface entirely in contact (Fig 9B) with the outer surface.
Regarding claim 23, Xu discloses a downhole tool comprising: 
a double cone (#514) comprising: 
a distal end (#516); 
a proximate end (#520); and 
an outer surface (Fig 9A); 
an inner flowbore (Fig 10 #580) disposed in the double cone, and extending therethrough from the proximate end [#520] to the distal end [#516]; and 
a ball seat (#532); 
a carrier ring (#546) slidingly engaged with the proximate end [#520], the carrier ring further comprising an annular outer seal element groove (#604); 
a slip (#524) engaged with the distal end [#516]; and 
a guide assembly (#570, 562, 566 and 560) proximate the slip [#524], 
wherein the outer surface comprises a first angled surface (outer surface of distal end #516) and a second angled surface (outer surface of proximate end #520), 
wherein a seal element (Xu #549 thinner wall portion to seal by deforming ¶0061 coupled with backup seal Fig 17 #602 - ¶0093) is disposed in the annular outer seal element groove (Fig 17 #604); 
wherein the carrier ring [#549] comprises an underside surface entirely (Fig 9B) in contact with the outer surface, 
wherein the first angled surface [#516] comprises a first plane that in cross section bisects a longitudinal axis a first angle range of 5 degrees to 10 degrees, 
wherein the second angled surface [#520] comprises a second plane that in cross section bisects the longitudinal angle negative to that of the first angle and in a second angle range of 5 degrees to 40 degrees, and 
Xu however does not explicitly disclose, teach or suggest:
the ball seat (#532) formed within the inner flowbore; 
the carrier ring further comprising an annular outer seal element groove; 
wherein the ball seat is defined by the inner flowbore having a first inner diameter smaller than a second inner diameter.
Xu teaches in an alternate embodiment (Fig 16 #1310) wherein the ball seat (#1142) is formed within the inner flowbore (Fig 16), specifically teaching “the seat [#1342] is displaced in a downstream direction (rightward in Fig 16) from the collar #1334 as defined by fluid that urges the plug #1350 against the seat #1342. [Fig 16 discloses that the diameter is defined by the inner flowbore having a first inner diameter – right of ball - smaller than a second inner diameter – left of ball.] This configuration and position of the surface #1346 relative to the collar #1334 aids in maintaining the collar #1334 in a radially expanded configuration (after having been expanded) by minimizing radial forces on the collar #1334 due to pressure differential across the seat #1342 when plugged by a plug #1350” - ¶0089.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the different embodiments of Xu to realize that moving the ball seat downstream within the flowbore would aid in maintaining the collar in a radially expanded configuration after having been expanded, and would prevent jamming or creating uneven radial forces on the assembly.
Claim(s) 4 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claim 3 above, and further in view of Roberts (USP 6,164,377).
Regarding claim 4, the combination discloses the downhole tool of claim 3; however does not explicitly disclose, teach or suggest wherein the slip [#524] comprises an at least one slip groove that forms a lateral opening in the slip that is defined by a depth that extends from a slip outer surface to a slip inner surface, wherein the opening is void of material at a first slip end, and wherein the slip comprises an at least one insert.
Roberts teaches wherein the slip comprises an at least one slip groove (Fig 2 best identified as #21) that forms a lateral opening (Fig 2) in the slip (Fig 2 #20) that is defined by a depth that extends from a slip outer surface to a slip inner surface, wherein the opening is void of material at a first slip end (Fig 2), and wherein the slip comprises an at least one insert (#28). 
It would have been obvious to one of ordinary skill in the art to substitute the slip ring of Roberts for the slip ring of Xu since the results of the substitution would give predictable slip resistance as was well-known in the art at the time.
Regarding claim 5, Xu of the combination as modified above discloses wherein any component of the downhole tool is made of a dissolvable composite material (abstract ~ “the frustoconical member, sleeve, seal, and seat are disintegrable”).
Regarding claim 6, Xu of the combination discloses wherein the carrier ring [#549] is configured to elongate by no more than 20% with respect to its original shape without fracturing, Xu - (0061; “to achieve the sealing properties, the seal has a percent elongation of about 10% to about 75%, specifically about 15% to about 50% and more specifically about 15% to about 25% based on the original size of the seal” Xu - ¶0078) and wherein the inner flowbore comprises an inner diameter in a bore range of 0.5 inches to 5 inches (Fig 9B #580 —“bore #580 with an inner radial dimension #572 and outer radial dimension #584 defined by a largest radial dimension of the disintegrable system #510 when set within the structure #540” - ¶0071).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the bore of the inner flowbore since a change in the size of a prior art device is a design consideration within the skill of the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claim 7, Xu of the combination discloses wherein the guide assembly [#570, 562, 566 and 560] comprises shear threads (Fig 9A #566 - force falling member); and wherein the seal element (Xu Fig 17 #602 – backup seal explained ¶0093) is not engaged by a cone (interpreted as either side of double cone previously introduced).
Regarding claim 8, Xu of the combination discloses the downhole tool of claim 7; however does not explicitly disclose, teach or suggest: 
wherein a longitudinal length of the downhole total after setting is in a set length range of about 5 inches to about 20 inches.
wherein the double cone further comprises a ball seat formed within an inner flowbore.
Xu teaches in an alternate embodiment (Fig 16 #1310) wherein the ball seat (#1142) is formed within the inner flowbore (Fig 16), further teaching “the seat [#1342] is displaced in a downstream direction (rightward in Fig 16) from the collar #1334 as defined by fluid that urges the plug #1350 against the seat #1342. This configuration and position of the surface #1346 relative to the collar #1334 aids in maintaining the collar #1334 in a radially expanded configuration (after having been expanded) by minimizing radial forces on the collar #1334 due to pressure differential across the seat #1342 when plugged by a plug #1350” - ¶0089.
It would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to modify the dimensions of the downhole tool as required by the design criteria (i.e. pipe size to be isolated). A change in the size of a prior art device is a design consideration within the skill of the art. In re Rose, 220
F. 2d 459, 105 USPQ 237 (OCPA 1955).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the different embodiments of Xu to realize that moving the ball seat downstream within the flowbore would aid in maintaining the collar in a radially expanded configuration after having been expanded, and would prevent jamming or creating uneven radial forces on the assembly.
Claim(s) 9-12, 14-16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Roberts.
Regarding claim 9, Xu discloses a downhole setting system (Fig 9A #510) for use in a wellbore (#540), the system comprising: 
a setting tool assembly (#558), the setting tool assembly further comprising: 
a tension mandrel (#560) comprising a first tension mandrel end (uphole) and a second tension mandrel end (downhole); and 
a setting sleeve (Fig 9A #568); 
a downhole tool (#510) comprising: 
a double cone (#514) comprising: 
a distal end (#516); 
a proximate end (#520); 
an outer surface (Fig 9A); 
an inner flowbore (#580) disposed in the double cone, and extending ther[e]through from the proximate end to the distal end [#516]; and 
a ball seat (#532); 
a carrier ring (#549 explained ¶0061 similar to #1154) slidingly (Fig 9A vs Fig 9B) engaged with the proximate end [#516]; 
a slip (#524) engaged with the distal end [#516]; and 
a guide assembly (Fig 9A #570 and 562) proximate the slip [#524], 
wherein the tension mandrel [#560] is disposed through (Fig 9A) the downhole tool, 
wherein a nose nut (#566 – force failing member) is engaged with the second tension mandrel end [downhole], and wherein in a set configuration (Fig 9B), the carrier ring [#549] comprises an underside surface (Fig 9B) entirely in contact with the outer surface.
Xu does not explicitly disclose, teach or suggest:
The ball seat formed within the inner flowbore.
The setting tool assembly (#558) being coupled to a workstring,
Xu teaches in an alternate embodiment (Fig 16 #1310) wherein the ball seat (#1142) is formed within the inner flowbore (Fig 16), specifically teaching “the seat [#1342] is displaced in a downstream direction (rightward in Fig 16) from the collar #1334 as defined by fluid that urges the plug #1350 against the seat #1342. This configuration and position of the surface #1346 relative to the collar #1334 aids in maintaining the collar #1334 in a radially expanded configuration (after having been expanded) by minimizing radial forces on the collar #1334 due to pressure differential across the seat #1342 when plugged by a plug #1350” - ¶0089.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the different embodiments of Xu to realize that moving the ball seat downstream within the flowbore would aid in maintaining the collar in a radially expanded configuration after having been expanded, and would prevent jamming or creating uneven radial forces on the assembly.
Xu discloses “a method for temporarily sealing a downhole element” (40094) and “disposing a disintegrable tubular anchoring system herein in a structure (e.g. tubular, pipe, tube, borehole [closed or open] and the like” - (0095); however does not explicitly disclose wherein the setting tool is coupled to a workstring.
Roberts teaches “to provide an apparatus that allow anchoring and orienting a [downhole tool] in a well casing on a single trip of a running string into and out of the casing” — (Col 2 line 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Roberts, to realize that the setting tool would need to be connected to at least some sort of string (tubular conveyance, wireline or coiled tubing) for the purpose of deploying the tool at the correct location within the borehole.
Regarding claim 10, Xu of the combination discloses wherein the outer surface comprises a first angled surface (#516) and a second angled surface (#520).
Regarding claim 11, Xu of the combination discloses wherein the first angled surface [#516] comprises a first plane that in cross section bisects a longitudinal axis a first angle range of 5 degrees to 10 degrees, and wherein the second angled surface [#520] comprises a second plane that in cross section bisects the longitudinal angle negative to that of the first angle.
Regarding claim 12, the combination discloses the system of claim 10; however does not explicitly disclose wherein the slip comprises an at least one slip groove that forms a lateral opening in the slip that is defined by a depth that extends from a slip outer surface to a slip inner surface.
Roberts teaches wherein the slip (Fig 2 #20) comprises an at least one slip groove (as best identified by Fig 2 #21) that forms a lateral opening (Fig 2) in the slip that is defined by a depth (Fig 2) that extends from a slip outer surface to a slip inner surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the slip ring of Roberts for the slip ring of Xu since the results of the substitution would give predictable slip resistance as was well-known in the art at the time.
Regarding claim 14, Xu of the combination discloses wherein the carrier ring [#549] is configured to elongate upward to 20% (¶0061 – to achieve the sealing properties, the seal has a percent elongation of about 10% to about 75%, specifically about 15% to about 50% and more specifically about 15% to about 25% based on the original size of the seal”) with respect to its original shape without fracturing.
Regarding claim 15, Xu of the combination discloses wherein the inner flowbore (#580) of the double cone [#514] however does not explicitly disclose, teach or suggest wherein the inner flowbore comprises an inner diameter in a bore range of 1 inch to 6 inches.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dimensions of the downhole tool as required by the design criteria (i.e. pipe size to be isolated). A change in the size of a prior art device is a design consideration within the skill of the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claim 16, the combination discloses the downhole setting system of claim 15; however does not explicitly disclose, teach or suggest wherein a longitudinal length of the downhole tool after setting is in a set length range of at least 5 inches to no more than 20 inches.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dimensions of the downhole tool as required by the design criteria (i.e. pipe size to be isolated). A change in the size of a prior art device is a design consideration within the skill of the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). 
Regarding claim 22, Xu of the combination as modified above discloses wherein when the downhole tool is in a set configuration (Fig 16) and a ball (Fig 16 #1350) is seated on the ball seat [Fig 16 #1142], 
the ball [#1350) resides within the inner flowbore (#580) and is not in contact with any other component of the downhole tool (Fig 16 illustrates the ball sitting on the ball seat and is considered patently equivalent to the instant invention), and 
wherein the ball seat [#1142] is defined by the inner flowbore having a first inner diameter (right side of ball) smaller than a second inner diameter (left size of ball).
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Xu and Roberts as applied to claim 12 above, and further in view of Parekh et al. (US 20180135369).
Regarding claim 13, the combination discloses the downhole setting system of
claim 12; however does not explicitly disclose, teach or suggest wherein the slip comprises an at least one hollowed insert.
Parekh teaches a hollow insert (#70A) comprising a shell (#100) completely encompassing an empty care (#110) as explained ¶0028.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Parekh, to substitute the protrusions #574 of Xu with the hollow inserts of Parekh for the purpose of predictively and effectively biting into the casing and yet at the same time can be easily removed due to the hollow interior.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/           Examiner, Art Unit 3672
10 Aug 2022